Execution Copy

Exhibit 10.1

FIRST AMENDED AND RESTATED DEVELOPMENT AND

MARKETING AGREEMENT

by and between

ZymoGenetics, Inc.

and

Ares Trading S.A.

Amended and Restated as of: August 28, 2008

“[    *    ]” = omitted, confidential material, which material has been
separately filed with

the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE ONE    Definitions and Terminology

   1

ARTICLE TWO    Discovery and Development of Licensed Products

   10

2.1

 

Research and Development Efforts

   10

2.2

 

Invention Disclosures; Provision of Information

   10

2.3

 

Regulatory Matters

   10

2.4

 

Development Costs

   10

ARTICLE THREE    Transition Plan

   10

3.1

 

Transition Plan

   10

3.2

 

LN Clinical Trial

   11

3.3

 

Preclinical Research

   11

3.4

 

Academic Collaborations

   11

ARTICLE FOUR    Commercialization; Diligence; Adjustment to Territory

   12

4.1

 

Responsibility for Commercialization

   12

4.2

 

Early Termination of Development and Commercialization

   12

ARTICLE FIVE    Milestone Fees

   13

5.1

 

Milestone Fees

   13

5.2

 

Reporting of Milestones; Payment of Milestone Fees

   13

ARTICLE SIX    Royalty Calculation and Payment

   13

6.1

 

Royalties on North American Net Sales

   13

6.2

 

Royalties on Rest of World Net Sales

   15

6.3

 

[    *    ]

   16

6.4

 

Reporting and Payment

   16

ARTICLE SEVEN    Records, Reporting, Payment and Audits

   16

7.1

 

Form of Payment; Currency Conversion

   16

7.2

 

Late Payment

   16

7.3

 

Records of Third Party Royalties and Patent Costs

   17

7.4

 

Records and Audits

   17

7.5

 

Payments Based on Audit Results

   17

7.6

 

Withholding

   17

ARTICLE EIGHT    Intellectual Properties; Licenses

   18

8.1

 

Ownership of Intellectual Properties

   18

8.2

 

License to Merck Serono in the Territory

   18

8.3

 

Sublicenses as to Licensed Products

   18

8.4

 

License to ZGI in ZGI Territory

   19

 

-i-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

8.5

 

Sublicenses

   19

8.6

 

Trademark License Quality Controls

   19

8.7

 

St Jude License Agreement

   19

8.8

 

Existing Third Party Agreements

   19

ARTICLE NINE    Patent and Trademark Prosecution and Enforcement

   19

9.1

 

Ig Fusion Technology

   19

9.2

 

St. Jude Patent Rights

   20

9.3

 

Prosecution and Maintenance

   20

9.4

 

Special Circumstances

   21

9.5

 

Defense and Enforcement Actions

   22

9.6

 

Patent Extensions

   22

9.7

 

Protection of the Licensed Product Trademarks

   22

ARTICLE TEN    Elective Termination of Development and Commercialization by
Merck Serono; Termination for
     Convenience

   22

10.1

 

Patents and Trademarks

   22

10.2

 

Development and Commercialization

   23

10.3

 

ZGI Territory

   23

10.4

 

Milestone Fees

   23

10.5

 

Licenses

   23

10.6

 

Supply of Licensed Product

   23

ARTICLE ELEVEN    Confidentiality; Research Materials; Publicity

   24

11.1

 

Confidentiality and Non-Use

   24

11.2

 

Exceptions

   24

11.3

 

Permitted Disclosures

   25

11.4

 

Research Materials; Permitted Uses

   25

11.5

 

Press Releases

   25

11.6

 

Publications

   26

ARTICLE TWELVE    Representations and Warranties

   26

12.1

 

Representations, Warranties and Covenants of Merck Serono

   26

12.2

 

Representations, Warranties and Covenants of ZGI

   27

12.3

 

Research Materials

   28

12.4

 

Warranty Disclaimer

   29

ARTICLE THIRTEEN    Indemnification; Insurance

   29

13.1

 

Merck Serono Indemnification

   29

13.2

 

ZGI Indemnification

   30

13.3

 

Notice and Defense of Claims

   30

13.4

 

Insurance

   31

ARTICLE FOURTEEN    Term and Termination

   32

14.1

 

Term

   32

14.2

 

Termination by Merck Serono for Convenience

   32

 

-ii-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

14.3

 

Termination for Material Breach

   32

14.4

 

Termination Upon Merck Serono’s Bankruptcy

   32

14.5

 

No Termination Upon ZGI’s Bankruptcy

   33

14.6

 

Termination of License With Respect to [    *    ]

   33

14.7

 

Accrued Rights and Surviving Provisions

   33

14.8

 

Accrued Rights under Original Agreement

   33

ARTICLE FIFTEEN    Dispute Resolution

   34

15.1

 

Cooperative Decision Making; [    *    ]

   34

15.2

 

[    *    ]

   34

15.3

 

Arbitration

   34

15.4

 

[    *    ]

   34

ARTICLE SIXTEEN    General

   34

16.1

 

Entire Agreement

   34

16.2

 

Controlling Law

   34

16.3

 

Notices

   34

16.4

 

Force Majeure

   35

16.5

 

Subcontracting

   35

16.6

 

Assignability

   36

16.7

 

Amendments and Waivers

   36

16.8

 

Severability

   36

16.9

 

Counterparts

   36

16.10

 

Relationship

   37

16.11

 

Use of Names, Trade Names and Trademarks

   37

16.12

 

Headings

   37

 

-iii-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

  

Project Technology

Exhibit B

  

Existing Third Party Agreements

Exhibit C

  

Interim Transition Plan

Exhibit D

  

Ig Fusion Technology

 

-iv-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED DEVELOPMENT AND MARKETING

AGREEMENT

This First Amended and Restated Development and Marketing Agreement (this
“Restated Agreement”) is made as of the Effective Date by and between
ZymoGenetics, Inc., a Washington corporation having its principal place of
business at 1201 Eastlake Avenue East, Seattle, Washington 98102 (“ZGI”), and
Ares Trading S.A., a Swiss corporation having offices at Zone Industrielle de
l’Ouriettaz, 1170 Aubonne, Switzerland (“Merck Serono”), with respect to the
following recitals:

A. Merck Serono and ZGI entered into a Collaborative Development and Marketing
Agreement, dated August 30, 2001 (as amended, effective October 27, 2004, the
“Original Agreement”).

B. Pursuant to Section 4.8 of the Original Agreement, ZGI elected to terminate
all of its roles and responsibilities under the Development Project effective
June 1, 2008.

C. Merck Serono and ZGI wish to amend and restate the Original Agreement upon
the terms and conditions set forth herein.

THEREFORE, the parties hereby agree as follows:

ARTICLE ONE

Definitions and Terminology

In addition to other terms defined elsewhere in this Restated Agreement, the
following words and phrases shall have the following stated or referenced
meanings:

1.1 “Academic Collaborations” is defined in Section 3.4.

1.2 “Affiliate” means any company, joint venture, partnership, or other business
entity that controls, is controlled by, or is under common control with a party
hereto. A business entity shall be deemed to control another business entity if
it possesses, directly or indirectly, the power to order or cause the direction,
management and policies of such other business entity through the ownership of
over fifty percent (50%) of the voting securities of that entity.

1.3 “Allocated Net Sales” means [    *    ].

1.4 “Alternative Ligand” means [    *    ].

1.5 “Alternative Receptor” means [    *    ].

1.6 “Background Technology” means the Merck Serono Background Technology and the
ZGI Background Technology.

 

-1-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.7 “BCMA” means the receptor described in International Patent Application
[    *    ].

1.8 “Calendar Quarter” means each three (3) month period commencing
January 1, April 1, July 1, or October 1.

1.9 “CEO” means the Chief Executive Officer of each party, except that in the
case of Merck Serono it shall mean the President of Merck Serono International,
S.A.

1.10 “cGMP” means the legal and regulatory requirements established from time to
time by the FDA for current Good Manufacturing Practices for human
pharmaceutical products and such standards of good manufacturing practice as are
required by other Regulatory Authorities, to the extent such standards are not
less stringent than cGMP standards promulgated by the FDA.

1.11 “Combination Product” means [    *    ] that are not Licensed Products.

1.12 “Commercial Use” means use for a revenue-generating purpose, inclusive of
samples intended for promotional purposes, and does not mean use for purposes
such as research, development or clinical testing conducted in conjunction with
obtaining Regulatory Approval.

1.13 “Contractor” means a Third Party or an Affiliate to which a party desires
to subcontract any portion of its tasks to the extent permitted pursuant to this
Restated Agreement.

1.14 “Controls” and “Controlled” mean that the entity referenced has the ability
to exploit and to license or sublicense the right to exploit the referenced
technology or rights, as provided for in this Restated Agreement, without
(assuming the timely payment of all applicable royalties) violating any
intellectual property rights of a Third Party or the terms of any agreement or
other arrangement with any Third Party.

1.15 “Derivative” means [    *    ].

1.16 “Development Costs” means the Development Costs under the Original
Agreement.

1.17 “Development Project” means the Development Project under the Original
Agreement.

1.18 “Development Tasks” means the Development Tasks under the Original
Agreement.

1.19 “Discovered Antibody” means [    *    ].

1.20 “Dispute” is defined in Section 15.1.

 

-2-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.21 “Distributor” means a person or entity, including any cooperative or group,
involved in the acquisition of Licensed Products for distribution either to
other such persons or entities or to End Users, and who does not require, and is
not granted, any sublicense under any of the Project Technology or the
Background Technology (other than implied sublicenses to use and sell such
Licensed Products, by virtue of such Distributor’s acquisition of the Licensed
Products from a person or entity authorized to sell them).

1.22 “Effective Date” means August 28, 2008.

1.23 “End Use” means the retail sale, distribution or administration of a
Licensed Product by a pharmacy or other pharmaceutical dispensary or health
practitioner to a patient. “End User” means such pharmacy, dispensary or
practitioner.

1.24 “Europe” means countries that are, at the relevant time, member countries
of the European Union, together with Switzerland and Norway; provided, however,
that for purposes of Section 5.1, an event that occurs in or with respect to
“Europe” shall mean any such event in or with respect to (a) any three (3) of
France, Germany, Italy, Spain or the United Kingdom, or (b) the European Agency
for the Evaluation of Medicinal Products or the European Commission.

1.25 “Exclusivity Period” means, with respect to each Licensed Product:

 

  (a) with respect to any country of the European Union (and any other country
in the Territory in which applicable law would restrict the permissible duration
of a period of exclusivity to the life of applicable patents), the period during
the Product Term for such Licensed Product, until the Patent Expiration Date in
such country with respect to the Patent Claims under Patent Rights in or to the
ZGI IP or the Joint Project Technology applicable to such Licensed Product, or,
if later, until all ZGI IP and Joint Project Technology applicable to such
Licensed Product has been disclosed without restriction to the public (but, in
this case, the Exclusivity Period will not last longer in such country than
[    *    ] years from the first Commercial Use of such Licensed Product in any
country in the European Union unless and to the extent that European law or
rules permit a longer such period of exclusivity); and

 

  (b) with respect to any other country, the Product Term.

1.26 “Exhibit” means an exhibit explicitly referenced as such in this Restated
Agreement. All such Exhibits are by such references incorporated into this
Restated Agreement as if fully set forth herein.

1.27 “Existing Third Party Agreement” means any Third Party Agreement existing
on the Effective Date of the Original Agreement and listed in Exhibit B hereto.

1.28 “FDA” means the United States Food and Drug Administration or any successor
agency vested with administrative and regulatory authority to approve testing
and marketing of human pharmaceutical or biological therapeutic or diagnostic
products in the United States.

1.29 “Ig Fusion Technology” means the Patent Rights for the items listed in
Exhibit D.

 

-3-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.30 “IND” means an Investigational New Drug application, or its non-U.S.
equivalent, filed with a Regulatory Agency.

1.31 “Information” means: (a) all unpublished scientific and technical
information received by a party from the other party pursuant to this Restated
Agreement, or so received prior to the Effective Date pursuant to or in
contemplation of this Restated Agreement or the Original Agreement; and (b) all
trade secrets or information relating to the business affairs or finances of the
disclosing party or its Affiliates, or of their suppliers, agents, distributors,
licensees or customers, designated confidential and disclosed in tangible form
by the disclosing party to the other party pursuant to this Restated Agreement
or the Original Agreement.

1.32 “Initiation” of Phase I, Phase II or Phase III Clinical Trials means the
first administration of a Licensed Product to a patient in any such trial.

1.33 “Known Ligand” means [    *    ].

1.34 “Licensed Product” means any product intended for use in humans that
(a) [    *    ] and (b) either (i) the manufacture, use, sale, offer to sell or
import of which, in the absence of a license granted under this Restated
Agreement or ownership thereof, would directly or indirectly infringe one or
more Patent Claims under any Patent Rights in or to [    *    ]; or (ii) the
research, development, formulation, composition or manufacture of which was
performed with the use of or incorporates [    *    ]; or (iii) the development
of which was in part funded by ZGI under this Restated Agreement.

1.35 “Licensed Product Trademarks” means any trademark adopted or used by Merck
Serono to designate a Licensed Product anywhere in the Territory, together with
all rights therein to the extent applicable to particular jurisdictions.

1.36 “LN Study” means the continuing Phase II/III clinical trial of the Licensed
Product for the treatment of Lupus nephritis.

1.37 “Marketing Region” means each of North America, Europe and Japan.

1.38 “Merck Serono Background Technology” means (a) any inventions, discoveries,
know-how, methods, processes, data, information, technology, research tools,
compositions, formulas and tangible materials Controlled by Merck Serono or its
Affiliates that (i) as of the Effective Date of the Original Agreement, Merck
Serono knew or should have known (based on at least preliminary data) to be
necessary, (ii) other than Project Technology, were actually used by Merck
Serono or its Affiliates, during and in the course of the Development Project or
are actually used by Merck Serono or its Affiliates after the Effective Date
pursuant to this Restated Agreement, or (iii) were included in Merck Serono
Background Technology by consent of the Controlling party pursuant to
Section 4.2 of the Original Agreement, in any case for the development,
manufacture or use of Licensed Products, including the technology listed in
Exhibit 1.70 to the Original Agreement (the “Merck Serono Technology”);
(b) other than Project Technology, any and all improvements to the Merck Serono
Technology, to the extent invented, discovered, developed or otherwise generated
by Merck Serono or its Affiliates during the Term; and (c) all Patent Rights,
trade secrets, and other intellectual property rights anywhere in the world in
and to any of the Merck Serono Technology and improvements described in (a) or
(b) of this Section.

 

-4-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.39 “Merck Serono IP” means the Merck Serono Project Technology, the Merck
Serono Background Technology, and the Merck Serono Production Technology.

1.40 “Merck Serono Production Technology” means the most current form of any and
all technology, know-how, biological materials, and reagents Controlled by Merck
Serono that are actually applied by Merck Serono or its Affiliates to the scale
up or manufacture of a Licensed Product under or in connection with this
Agreement, to the extent such technology is useful for the, manufacture of the
Licensed Product, and all Patent Rights, trade secrets, and other intellectual
property rights anywhere in the world therein and thereto.

1.41 “Net Sales” of a Licensed Product means the sum of:

 

  (a) [    *    ];

provided, however, that

[    *    ]

 

  (b) [    *    ].

1.42 “North America” means Canada and the United States of America.

1.43 “North American Commercialization Costs” means the North American
Commercialization Costs under the Original Agreement.

1.44 “Original Agreement” is defined in Recital A to this Restated Agreement.

1.45 “Patent Claim” means a claim of any unexpired granted Patent Rights that
have not: (a) lapsed, been disclaimed, withdrawn, canceled, or abandoned;
(b) been finally rejected or held invalid by a decision of a patent-granting
authority beyond right of review or appeal; or (c) been held invalid or
unenforceable in an unappealable decision of a court or competent body having
jurisdiction (including a decision which was appealable, but which was not
timely appealed).

1.46 “Patent Contacts” means the patent practitioners appointed by each party to
serve as contact persons between the parties from time to time in relation to
patent matters under this Restated Agreement. The Patent Contacts currently
designated under the Original Agreement shall continue in such role. Each party
shall promptly notify the other party of any substitution of other personnel as
its Patent Contact(s).

1.47 “Patent Country” means, with respect to particular Patent Rights, the
country in which such Patent Rights are pending or granted.

 

-5-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.48 “Patent Defense and Enforcement Costs” means all internal and external
costs associated with the enforcement of Patent Rights against actual or
suspected infringers, defense of Patent Rights against attacks on their
validity, or defense of a Licensed Product against Third Party claims of patent
infringement.

1.49 “Patent Expiration Date” means, on a Patent Country-by-Patent Country
basis, the first date on which no Patent Claims exist within such Patent
Country.

1.50 “Patent Prosecution Costs” means all internal and external costs associated
with the preparation (of applications and otherwise), filing, prosecution,
maintenance, conduct of opposition or interference proceedings under or with
respect to Patent Rights.

1.51 “Patent Rights” means: (a) patent applications; (b) all provisional,
divisional, continuation (in whole or in part) or substitute applications with
respect to any of the applications described in (a); (c) all non-U.S.
applications based on the applications described in (a) or (b); (d) all issued
or granted patents resulting from any of the applications described above; and
(e) all issued or granted reissue, re-examination, renewal or extension patents,
supplementary protection certificates, and confirmation or registration patents
or patents of addition based on any of the patents described in (d).

1.52 “Phase I Clinical Trials” means human clinical trials intended to obtain
initial data regarding the safety of a Licensed Product, whether constituting
Phase I trials in the United States or similar trials in any other part of the
Territory.

1.53 “Phase II Clinical Trials” means human clinical trials intended to study
the safety, dose range and efficacy of a Licensed Product that do not constitute
Phase III Clinical Trials of such Licensed Product, whether constituting Phase
II trials in the United States or similar trials in any other part of the
Territory.

1.54 “Phase III Clinical Trials” means human clinical trials intended to
determine the statistical efficacy and safety of a Licensed Product and which
are intended to be the final stage of clinical testing prior to and in support
of the filing of a PLA, whether constituting Phase III trials in the United
States or similar trials in any other part of the Territory.

1.55 “PLA” means a Product License Application, a Biologics License Application
or a non-U.S. equivalent of either filed with a Regulatory Agency.

1.56 “Product Term” means with respect to each Licensed Product in each country
in the Territory or the ZGI Territory, if any, the period from the Effective
Date until the later of:

 

  (a) the last Patent Expiration Date in such country with respect to the Patent
Claims under Patent Rights in or to [    *    ], as applicable to such Licensed
Product; and

 

  (b) the expiration of [    *    ] years following the first Commercial Use of
such Licensed Product in such country;

 

-6-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

provided, however, that if as of the [    *    ] anniversary of the Effective
Date, such Patent Expiration Date has occurred in such country, and there has
been no Commercial Use of such Licensed Product in such country, then the
Product Term as to such Licensed Product shall end on such [    *    ]
anniversary of the Effective Date.

1.57 “Project Technology” means (a) all inventions, discoveries, know-how,
methods, processes, data, information, technology, research tools, compositions,
tangible materials (including nucleic acids, peptides, vectors, proteins,
assays, and the like) and formulas that were invented, discovered, developed or
otherwise generated by either party, their respective Affiliates or both parties
jointly during and in the course of a Development Project conducted pursuant to
the Original Agreement and co-funded pursuant to Article Four of the Original
Agreement, and all Patent Rights, trade secrets, and other intellectual property
rights therein and thereto anywhere in the world, including the Patent Rights
described on Exhibit A and (b) all inventions, discoveries, know-how, methods,
processes, data, information, technology, research tools, compositions, tangible
materials (including nucleic acids, peptides, vectors, proteins, assays, and the
like) and formulas that are invented, discovered, developed or otherwise
generated by ZGI or its Affiliates in the course of performing its obligations
under the Transition Plan and funded by Merck Serono pursuant to Article Three,
and all Patent Rights, trade secrets, and other intellectual property rights
therein and thereto anywhere in the world. Except for any Project Technology
under subparagraph (b) above, there shall be no Project Technology after the
Effective Date. Project Technology that was invented, discovered, developed or
otherwise generated by Merck Serono and its Affiliates is the “Merck Serono
Project Technology.” Project Technology invented, discovered, developed or
otherwise generated by ZGI and its Affiliates is the “ZGI Project Technology.”
Project Technology that was jointly invented, discovered, developed or otherwise
generated by Merck Serono and ZGI or their respective Affiliates is the “Joint
Project Technology.” The parties shall follow the principles of inventorship
under U.S. patent law in order to determine the party that invented, discovered,
developed or otherwise generated any item of Project Technology.

1.58 “Reasonable Commercial Efforts” means the exertion on a substantially
continuous basis of efforts as would normally be devoted to the applicable task
by commercial parties with similar resources to those of the applicable party,
where such parties are highly motivated to accomplish such task to the maximum
extent practicable, taking into account, without limitation, consideration of
the anticipated safety and efficacy of a subject product, its likely
competition, the strength of its proprietary position, regulatory factors, and
other scientific, medical and commercial factors. Reasonable Commercial Efforts
will not mean that a party commits that it will actually accomplish the
applicable task, or that it will devote thereto efforts or resources beyond
those that a prudent commercial enterprise would devote, even though remaining
motivated to do so as described above.

1.59 “Regulatory Agency” means (a) the FDA or (b) any regulatory body with
similar regulatory authority in any other jurisdiction anywhere in the world.

 

-7-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.60 “Regulatory Approval” means the authorization by an appropriate Regulatory
Agency to market and sell a Licensed Product in a jurisdiction, including, to
the extent required, any governmental pricing approval for such Licensed Product
in such jurisdiction; provided, however, that with respect to jurisdictions in
which the government is the primary provider of insurance, or otherwise pays,
for prescription drugs to consumers, the authorization for Regulatory Approval
shall include approval of government price reimbursement levels, unless the
Licensed Product is distributed without such reimbursement authorization.

1.61 “Research Materials” means any tangible materials that are delivered by one
party to the other (or to the other’s Contractors) either (a) as part of the
delivering party’s Background Technology for use in the Development Project or
that are developed in the course of the Development Project and are provided by
either party to the other as part of the Project Technology or (b) for use in
connection with any Development Task, even though such materials are not
themselves part of the Background Technology or Project Technology, such as
antibodies, receptors (other than TACI or BCMA), ligands (other than Known
Ligands), and other reagents and materials to be used in comparative studies
such as toxicology studies.

1.62 “Rest of World” means all countries of the world except those within North
America.

1.63 “Senior Executives” means one or more executive officers of a party or its
Affiliates, who have direct reporting responsibility to the CEO of that party,
and who are appointed from time to time by the CEO of that party, [    *    ].

1.64 “St. Jude License Agreement” means that certain License Agreement with St.
Jude Children’s Research Hospital, as listed in Exhibit B as a Third Party
Agreement, as amended.

1.65 “Sublicensee” means a Third Party to whom Merck Serono or ZGI has extended
a sublicense consistent with Article Eight.

1.66 “TACI” means the receptor described in International Patent Application
[    *    ].

1.67 “Term” shall have the meaning set forth in Section 14.1.

1.68 “Territory” means the world, unless and until any country or countries are
removed from the Territory and made part of the ZGI Territory as provided
herein, in which case “Territory” means the remainder of the world other than
such country or countries.

1.69 “Third Party” means any person or entity other than ZGI, Merck Serono, or
their respective Affiliates.

1.70 “Third Party Agreement” means any agreement entered into with a Third Party
by either ZGI, Merck Serono, or their respective Affiliates, or any amendment
thereto, whereby royalties, fees or other payments are to be made to the Third
Party based on (a) exploitation of intellectual property rights of the Third
Party or (b) the provision of products, materials or services sourced from the
Third Party, where (a) and/or (b) are used in the course of the research,
development or manufacturing, marketing, distribution or sales of a Licensed
Product, or whereby any other restrictions, limitations or conditions are
imposed on making, using, selling, offering for sale, importing, or otherwise
exploiting any Licensed Product.

 

-8-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

1.71 “Third Party Commercial Use Fees” means [    *    ].

1.72 “Transition Plan” is defined in Section 3.1.

1.73 “United States of America” or “United States” means the United States of
America and its territories and possessions, including the Commonwealth of
Puerto Rico.

1.74 “ZGI Background Technology” means (a) any inventions, discoveries,
know-how, methods, processes, data, information, technology, research tools,
compositions, formulas and tangible materials Controlled by ZGI or its
Affiliates that (i) as of the Effective Date of the Original Agreement, ZGI knew
or should have known (based on at least preliminary data) to be necessary,
(ii) other than Project Technology, were actually used by ZGI or its Affiliates,
during and in the course of the Development Project, or (iii) were included in
ZGI Background Technology by consent of the Controlling party pursuant to
Section 4.2 of the Original Agreement, in any case for the development,
manufacture or use of Licensed Products, including the technology listed in
Exhibit 1.85 to the Original Agreement (the “ZGI Technology”); (b) other than
Project Technology, any and all improvements to the ZGI Technology, to the
extent invented, discovered, developed or otherwise generated by ZGI or its
Affiliates during the Term; and (c) all Patent Rights, trade secrets, and other
intellectual property rights anywhere in the world in and to any of the ZGI
Technology and improvements described in (a) or (b) of this Section.
Notwithstanding the foregoing, the Ig Fusion Technology shall not be deemed to
fall within the term “ZGI Background Technology”.

1.75 “ZGI IP” means the ZGI Project Technology and the ZGI Background
Technology.

1.76 “ZGI Territory” means such country or countries, if any, that is or are
removed from the Territory and made part of the ZGI Territory as provided
herein.

1.77 Certain Terminology. Where words and phrases are used herein in the
singular, such usage is intended to include the plural forms where appropriate
to the context, and vice versa. The words “including”, “includes” and “such as”
are used in their non-limiting sense and have the same meaning as “including
without limitation” and “including but not limited to”. References to Articles,
Sections, subsections, and clauses are to the same with all their subparts as
they appear in this Restated Agreement. “Herein” means anywhere in this Restated
Agreement. “Hereunder” and “hereto” means under or pursuant to any provision of
this Restated Agreement.

 

-9-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE TWO

Discovery and Development of Licensed Products

2.1 Research and Development Efforts.

(a) Merck Serono shall use Reasonable Commercial Efforts to expedite the timely
development of the Licensed Product. Subject to the forgoing obligation to use
Reasonable Commercial Efforts, Merck Serono shall have sole responsibility and
decision-making authority for, and discretion regarding, the development of
Licensed Products.

(b) Merck Serono shall submit to ZGI a written status report within sixty
(60) days after the end of each second Calendar Quarter during the Term. A
status report shall cover the plans, timelines, then-current development status,
the results achieved, the problems being encountered and other pertinent
material information relating to the development of Licensed Products hereunder.

2.2 Invention Disclosures; Provision of Information. ZGI will provide to Merck
Serono full and prompt disclosure of any Project Technology not previously
disclosed under the Original Agreement and any new improvements described in
subsection 1.74(b), including any invention disclosures submitted to its patent
department which disclose such improvements. Nothing herein or otherwise shall
require ZGI to disclose information with respect to which it has an obligation
of confidentiality to a Third Party.

2.3 Regulatory Matters.

(a) Merck Serono shall have the sole right to obtain Regulatory Approvals and
approvals to manufacture Licensed Product in the Territory which shall be held
by and in the name of Merck Serono or its designees, and Merck Serono shall own
all submissions made in connection therewith. All formulary, price,
reimbursement or other marketing approvals in the Territory shall also be
obtained by and in the name of Merck Serono or its designees.

(b) Merck Serono shall be the sole contact for all interactions with Regulatory
Agencies concerning the Licensed Product.

2.4 Development Costs. Merck Serono shall fund and shall bear one hundred
percent (100%) of all costs of the development of a Licensed Product hereunder
that are incurred beginning on June 1, 2008.

ARTICLE THREE

Transition Plan

3.1 Transition Plan.

 

  (a) Within one hundred and twenty (120) days of the Effective Date, the
parties shall agree on a plan (the “Transition Plan”) for (i) transitioning to
Merck Serono responsibility for the LN Study as outlined in Section 3.2,
(ii) ZGI’s continued preclinical and research FTE support as outlined in
Section 3.3, (iii) coordination of Academic Collaborations outlined in
Section 3.4 and (iv) other mutually agreed upon activities required to
transition responsibility for Development Tasks from ZGI to Merck Serono.

 

-10-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) ZGI shall not be required to perform any services unless they are
contemplated by the Transition Plan, Exhibit C or otherwise agreed in writing by
the parties.

 

  (c) ZGI shall submit invoices pursuant to this Article Three on a quarterly
basis and payment shall be due within thirty (30) days of receipt.

 

  (d) In no event shall ZGI be obligated to perform any activities under the
Transition Plan after June 30, 2009.

3.2 LN Clinical Trial.

 

  (a) ZGI will continue to conduct the LN Study through June 30, 2009 or through
such earlier date determined by Merck Serono. Merck Serono, may in its sole
discretion, decide that ZGI and Merck Serono will terminate or transition
responsibility for the LN Study to Merck Serono prior to June 30, 2009.

 

  (b) ZGI will conduct the LN Study (i) in accordance with the Transition Plan
or, pending agreement of the Transition Plan, Exhibit C, (ii) in a professional
manner and with all due care and attention and (iii) in compliance with industry
standards and applicable legal requirements.

 

  (c) Merck Serono will reimburse ZGI for its actual costs incurred; provided
that they were set forth in the Transition Plan, Exhibit C or otherwise approved
in writing by Merck Serono. Merck Serono shall reimburse ZGI’s reasonable costs
incurred in association with an early termination or transition.

 

  (d) All transition activities shall be done in accordance with the Transition
Plan (and, subject to Merck Serono’s right to determine an earlier date for
termination or transition, the timelines set forth therein). In any case,
termination or transition of the LN Study shall be done in an orderly fashion.
ZGI and Merck Serono shall use Reasonable Commercial Efforts to conduct such
transition activities.

3.3 Preclinical Research. ZGI will perform the preclinical and research
activities set forth in the Transition Plan or, pending agreement of the
Transition Plan, Exhibit C through December 31, 2008. Subject to its
reimbursement obligations, Merck Serono may cancel or terminate any preclinical
and research activities by written notice to ZGI. Merck Serono will reimburse
ZGI for out of pocket costs associated with providing such ongoing support ;
provided that they were set forth in the Transition Plan, Exhibit C or otherwise
approved in writing by Merck Serono.

3.4 Academic Collaborations. ZGI will remain responsible for managing all
current material transfer agreements, research agreements and the like with
academic institutions relating to the Licensed Product (“Academic
Collaboration”) until June 30, 2009 or their earlier termination or expiration
in accordance with their terms (i.e., ZGI will not be required to extend the
duration, expand the scope of the work plan or otherwise amend an Academic
Collaboration), but Merck Serono may, at any time and in its sole discretion,
subject to its terms, assume control over the management of one or more Academic
Collaborations, and ZGI will provide Merck Serono with such assistance as Merck
Serono may reasonably request to effect such control.

 

-11-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE FOUR

Commercialization; Diligence; Adjustment to Territory

4.1 Responsibility for Commercialization.

(a) Merck Serono shall, from Regulatory Approval until the end of the Product
Term for each Licensed Product, either directly or through one or more
Sublicensees or Contractors, exert its Reasonable Commercial Efforts to
distribute, market, promote and sell such Licensed Product in all Marketing
Regions in the Territory, and shall exert its Reasonable Commercial Efforts to
maximize the sales of such Licensed Product in each Marketing Region.

(b) Subject to the forgoing obligation to use Reasonable Commercial Efforts,
Merck Serono shall have sole responsibility and decision-making authority for,
and discretion regarding, the commercialization of Licensed Products. In
particular and without limitation, as the manufacturer and seller of the
Licensed Products, Merck Serono shall be responsible for making and booking all
sales of the Licensed Product in the Territory. Merck Serono shall also be
responsible for making decisions as to the pricing or other terms of sale of the
Licensed Products, for handling returns or recalls of the Licensed Product, for
interaction with the appropriate Regulatory Authorities with respect to the
Licensed Product and for the maintenance and provision to such Regulatory
Authorities of records and reports with respect to the Licensed Product as
required by applicable law.

(c) Without limitation on its other responsibilities hereunder, Merck Serono
specifically agrees (subject to Section 4.2) that it shall, at all times
throughout the Product Term applicable to a Licensed Product, exert Reasonable
Commercial Efforts to have and maintain adequate and available manufacturing,
storage, and shipping facilities; supplies; qualified personnel; regulatory
approvals and registrations; and all other resources required to manufacture and
supply sufficient quantities of such Licensed Product to meet the then-current
and reasonably anticipated marketplace demands for such Licensed Product in all
countries in the Territory in which such Licensed Product has received
Regulatory Approval, and that Merck Serono shall apply the same to accomplish
such manufacture and supply.

4.2 Early Termination of Development and Commercialization. Merck Serono may at
its election terminate its roles and responsibilities with respect to the
development, marketing, distribution and sales of a Licensed Product at any time
by giving ZGI [    *    ] days prior written notice referencing this
Section 4.2. [    *    ]:

 

  (a) [    *    ] in which such elective termination by Merck Serono is
effective shall thereby be removed from the Territory for such Licensed Product
and be added to the ZGI Territory;

 

-12-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) the provisions of Article Ten shall apply, but only to the extent they are
applicable to such Licensed Product [    *    ] in which such elective
termination by Merck Serono is effective; and

 

  (c) Merck Serono shall manufacture and supply such Licensed Product to ZGI
[    *    ] pursuant to Section 10.6.

ARTICLE FIVE

Milestone Fees

5.1 Milestone Fees. Merck Serono shall pay to ZGI the following amounts (the
“Milestone Fees”) with respect to the first Licensed Product that achieves the
applicable events (the “Milestones”) (such payments to be made only once with
respect to each such Milestone Fee), which amounts are non-creditable,
regardless of whether such Milestone is achieved by Merck Serono, its
Affiliates, Sublicensees or any other marketer authorized by Merck Serono:

 

Milestone

   Milestone Fee

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

5.2 Reporting of Milestones; Payment of Milestone Fees. Merck Serono shall
report to ZGI the occurrence of any Milestone within [    *    ] days following
such occurrence, and shall pay the applicable Milestone Fee to ZGI in accordance
with Article Seven within [    *    ] days following the occurrence of the
Milestone.

ARTICLE SIX

Royalty Calculation and Payment

6.1 Royalties on North American Net Sales. With respect to a Licensed Product in
North America, Merck Serono shall pay ZGI:

 

  (a) Royalties at a rate determined in accordance with the table set forth
below on Net Sales during the applicable Product Term in the United States of
America or Canada of a Licensed Product whose manufacture, use, sale, offer to
sell or import would, without a license or ownership interest, directly or
indirectly infringe one or more Patent Claims under any Patent Rights in or to
the ZGI Background Technology in such country:

 

Net Sales in a calendar year in North America

   Royalty rate for such
Net Sales

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

 

-13-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) [    *    ], royalties at a rate determined in accordance with the table
set forth below on the Net Sales during the applicable Product Term in the
United States of America or Canada of a Licensed Product whose manufacture, use,
sale, offer to sell or import would, without a license or ownership interest,
directly or indirectly infringe one or more Patent Claims under any Patent
Rights in or to any Project Technology in such country and would not directly or
indirectly infringe any Patent Claims under any Patent Rights in or to the ZGI
Background Technology in such country.

 

Net Sales in a calendar year in North America

   Royalty rate for such
Net Sales

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

 

  (c) Royalties at a rate equal to [    *    ] of the rate determined in
accordance with subsection (a) of the Net Sales during the applicable Product
Term in the United States of America or Canada of a Licensed Product whose
manufacture, use, sale, offer to sell or import would not infringe any Patent
Claims under any Patent Rights in or to the ZGI Background Technology or any
Project Technology in such country.

 

  (d) [    *    ].

Provided, however, that:

 

  (x) The royalties due to ZGI from Merck Serono pursuant to subsections (a) or
(b) for each Calendar Quarter, for the United States of America or Canada, for
Net Sales of each Licensed Product, shall be reduced, in the case of royalties
payable pursuant to subsection (a), by [    *    ] and, in the case of royalties
payable pursuant to subsection (b), by [    *    ] of the amount of any Third
Party Commercial Use Fees paid or payable by Merck Serono (either directly or
through ZGI pursuant to subsection (d)) under Third Party Agreements described
in Section 1.70(a) but not (b), for such Calendar Quarter, Licensed Product and
country.

 

-14-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (y) In no event shall any such royalty payments due to ZGI from Merck Serono
pursuant to subsections (a) or (b) for a Licensed Product in a country be
thereby reduced to [    *    ].

 

  (z) [    *    ].

6.2 Royalties on Rest of World Net Sales.

With respect to Net Sales of a Licensed Product in the Rest of World, Merck
Serono shall pay ZGI:

 

  (a) Royalties at a rate determined in accordance with the table set forth
below on Net Sales during the applicable Exclusivity Period in a country of a
Licensed Product whose manufacture, use, sale, offer to sell or import would,
without a license or ownership interest, directly or indirectly infringe one or
more Patent Claims under any Patent Rights in or to the ZGI Background
Technology in such country:

 

Net Sales in a calendar year in Rest of World

   Royalty rate for such
Net Sales

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

 

  (b) [    *    ], royalties at a rate determined in accordance with the table
set forth below on Net Sales during the applicable Exclusivity Period in a
country of a Licensed Product whose manufacture, use, sale, offer to sell or
import would, without a license or ownership interest, directly or indirectly
infringe one or more Patent Claims under any Patent Rights in or to any Project
Technology in such country and would not directly or indirectly infringe any
Patent Claims under any Patent Rights in or to the ZGI Background Technology in
such country:

 

Net Sales in a calendar year in Rest of World

   Royalty rate for such
Net Sales

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

[    *    ]

   [    *    ]

 

-15-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (c) [    *    ] Net Sales of a Licensed Product in a country during the
applicable Exclusivity Period whose manufacture, use, sale, offer to sell or
import would not directly or indirectly infringe any Patent Claims under any
Patent Rights in or to the ZGI Background Technology or any Project Technology
in such country, it being understood that if some of the Net Sales of a Licensed
Product in the Rest of World would be covered by this subsection (c) and other
Net Sales of that Licensed Product in the Rest of World would be covered by
either subsection (a) or (b), all such Net Sales shall be aggregated for
purposes of determining the royalty rates for such Licensed Product in each
calendar year as described in subsections (a), (b) and (c).

 

  (d) [    *    ].

Provided, however, that:

 

  (x) The royalties due to ZGI from Merck Serono pursuant to subsections (a) or
(b) for each Calendar Quarter, for each country, for Net Sales of each Licensed
Product, [    *    ], for such Calendar Quarter, Licensed Product and country.

 

  (y) In no event shall any such royalty payments due to ZGI from Merck Serono
pursuant to subsections (a) or (b) for a Licensed Product in a country be
thereby reduced to be [    *    ].

 

  (z) [    *    ].

6.3 [    *    ].

[    *    ]:

6.4 Reporting and Payment. All amounts and royalties payable under this Article
Six shall be due quarterly within [    *    ] days following the end of each
Calendar Quarter with respect to Net Sales in such Calendar Quarter. Each such
payment shall be accompanied by a statement of Net Sales for the quarter on a
per Licensed Product and country-by-country basis and the calculation of the
royalties payable hereunder.

ARTICLE SEVEN

Records, Reporting, Payment and Audits

7.1 Form of Payment; Currency Conversion. All monies due to ZGI hereunder shall
be paid by wire transfer or other method designated from time to time by ZGI, in
United States Dollars to ZGI in Seattle, WA, USA. The rate of exchange to be
used shall be the average rate of exchange for the thirty (30) days preceding
the date of payment for the conversion of local currency to United States
Dollars as published by The Wall Street Journal (or if it ceases to be
published, a comparable publication to be agreed upon by the parties) or, for
those countries for which such average exchange rate is not published by The
Wall Street Journal, the exchange rate used by Merck Serono for its own
corporate consolidation purposes.

7.2 Late Payment. Without limitation on other available rights or remedies, all
amounts payable under this Restated Agreement will bear interest at the rate of
[    *    ] per month or the maximum legal rate, whichever is less, from the
date due through the date of payment.

 

-16-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

7.3 Records of Third Party Royalties and Patent Costs. Both Merck Serono and ZGI
shall keep true and accurate records of Third Party Commercial Use Fees, Patent
Prosecution Costs, and Patent Defense and Enforcement Costs. Merck Serono shall
keep and shall cause its Affiliates and Sublicensees to keep complete, true and
accurate records for the purpose of showing the derivation of all royalties
payable to ZGI under this Restated Agreement. All such records shall be retained
for a period of at least [    *    ] following the end of the calendar year to
which they relate.

7.4 Records and Audits. At the other party’s request, Merck Serono and ZGI shall
permit such records kept and maintained pursuant hereto to be inspected at any
time during regular business hours, but not more often than once per calendar
year, by an independent public accountant, appointed by the other party for this
purpose and reasonably acceptable to the audited party. The independent public
accountant shall report to the auditing party and the party under audit only its
conclusions regarding the amount of the allowed costs or deductions and/or the
payments due hereunder. The parties shall mutually determine a general strategy
for such audit in advance of its conduct. Any such audit shall be at the expense
of the party requesting the same, unless the audit concludes that, with respect
to the period under audit, the party under audit overstated or understated any
amounts to such an extent that a payment made or called for under this Restated
Agreement (whether to balance the parties’ shares of costs or of royalties) was
more than [    *    ] in error and in the favor of the party under audit, in
which event if such conclusion is undisputed, the party under audit shall pay or
reimburse the auditing party for the reasonable expenses of such audit. ZGI and
Merck Serono agree that unless covered by one or more exceptions described in
Sections 11.2(a) – (e), all information subject to audit under this Section is
confidential and that it shall cause its accounting firm to retain all such
information subject to the confidentiality restrictions of Article Eleven
hereof.

7.5 Payments Based on Audit Results. If the independent public accountant makes
an undisputed determination that any amounts to be paid hereunder have been
under-paid or over-paid, the party that benefited therefrom shall promptly make
a payment to the other party such that all amounts paid hereunder shall conform
to the amounts so determined to be payable.

7.6 Withholding. If any amounts are required to be withheld or any taxes are
required to be paid on behalf of, or with respect to, any party hereto by reason
of any payment to such party by the other party, the payor may withhold such
amounts and make the tax payments so required. All such tax payments made on
behalf of a party shall be considered to be paid to such party for purposes of
this Restated Agreement. The party withholding the same shall promptly secure
and deliver to the other party appropriate official receipts for the taxes
withheld and other documents necessary to enable such other party to claim
appropriate foreign tax credits for such taxes paid.

 

-17-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE EIGHT

Intellectual Properties; Licenses

8.1 Ownership of Intellectual Properties. ZGI shall own any and all intellectual
property covering ZGI Project Technology, Merck Serono shall own any and all
intellectual property covering Merck Serono Project Technology, and ZGI and
Merck Serono shall jointly own any and all intellectual property covering Joint
Project Technology, in each case subject to the licenses granted hereunder.
Merck Serono shall own the intellectual property covering the Licensed Product
Trademarks. Merck Serono agrees to the extent practicable to select a single
worldwide trademark for each Licensed Product. The parties agree that the laws
and rights applicable under U.S. law with respect to the joint ownership of
patents and inventions shall also be applied in other nations giving effect to
this Restated Agreement, subject to the licenses granted hereunder. Except for
the rights expressly granted in this Article Eight or pursuant to Article Ten,
no right, option or license is granted or implied to Merck Serono or ZGI, under
any patent or other intellectual property or to any other product, in any field,
or in any geographic territory. Neither party makes any grant of rights by
implication.

8.2 License to Merck Serono in the Territory. ZGI hereby grants to Merck Serono
a royalty-bearing license under the ZGI IP, Ig Fusion Technology and ZGI’s
interest in Joint Project Technology to make, have made, use, sell, offer to
sell, and import Licensed Products in the Territory during the Product Term
applicable to each such Licensed Product. Subject to, with respect to the ZGI
Background Technology licensed under the St. Jude License Agreement, the rights
retained by the U.S. government and the academic research and educational use
rights retained by St. Jude Children’s Research Hospital and other researchers,
all as described in the St. Jude License Agreement, such license from ZGI shall
be exclusive in a country during the Exclusivity Period applicable to such
country for such Licensed Product, and shall otherwise be nonexclusive.

8.3 Sublicenses as to Licensed Products.

Merck Serono shall have the right to grant sublicenses under the license granted
in Section 8.2 as to Licensed Products in the Territory; provided, however, that
any such sublicense:

(a) shall provide that it is subject to and shall be governed by this Restated
Agreement and that the Sublicensee shall conform to all of Merck Serono’s
obligations hereunder;

(b) shall be disclosed to ZGI in its entirety, subject to ZGI’s obligations
under Article Eleven to the extent applicable thereto; and

(c) shall provide that, upon any removal from the Territory pursuant hereto of
any country covered by such sublicense, ZGI may at its option (but shall not be
required to) continue such sublicense in effect in the ZGI Territory, with ZGI
substituted thereunder in place of Merck Serono.

 

-18-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

8.4 License to ZGI in ZGI Territory. Merck Serono hereby grants to ZGI a
royalty-bearing license under the Merck Serono Project Technology and Merck
Serono’s interest in the Joint Project Technology and the Licensed Product
Trademarks to make, have made, use, sell, offer to sell, and import Licensed
Products in the ZGI Territory, if any, during the Product Term applicable to
such Licensed Product. Such license shall be exclusive in a country during the
Exclusivity Period applicable to such country for such Licensed Product
(treating, for this purpose, references in Section 1.25 to ZGI IP as being
references instead to Merck Serono Project Technology), and shall otherwise be
nonexclusive. For the sake of clarity, the license granted under this
Section 8.4 shall only be in effect if Merck Serono makes an elective
termination pursuant to Section 4.2 with respect to a Marketing Region(s), and
shall only extend to those Marketing Regions, if any, which become part of the
ZGI Territory.

8.5 Sublicenses. ZGI shall have the right to grant sublicenses under the license
granted in Section 8.4; provided, however, that any such sublicense:

 

  (a) shall provide that it is subject to and shall be governed by this
Agreement and that the Sublicensee shall conform to all of ZGI’s obligations
hereunder; and

 

  (b) shall be disclosed to Merck Serono in its entirety, subject to Merck
Serono’s obligations under Article Eleven to the extent applicable thereto.

8.6 Trademark License Quality Controls. Each party, as a licensee hereunder with
respect to any trademark or service mark, agrees to abide by reasonable quality
control and labeling and usage standards and procedures, such as periodic rights
to inspect goods, services, packaging, and advertising provided with or under
such mark, as may be requested by the licensor of such mark, subject to the
approval of such standards and procedures by the Parties.

8.7 St. Jude License Agreement. [    *    ].

8.8 Existing Third Party Agreements. ZGI shall be responsible for making
[    *    ] and, in the event that in order to commercialize a Licensed Product
Merck Serono requires a license to the technology that is licensed under the
agreements with [    *    ] listed in Exhibit B and a Third Party Agreement as
described within Section 1.70(a) but not (b) is entered into with either of such
Third Parties with respect to such technology (an “Existing Third Party
Agreement Replacement”), [    *    ] ZGI shall not be obliged to pay an amount
under any Existing Third Party Agreement Replacement that is greater than the
amount ZGI would be obliged to pay under [    *    ]. ZGI shall not commit any
acts or omissions that would cause a breach of any Existing Third Party
Agreement such that the relevant Third Party would be entitled to terminate the
Existing Third Party Agreement and will not exercise any rights of termination
it may have with respect to any of the Existing Third Party Agreements without
the prior written consent of Merck Serono, which consent shall not be
unreasonably withheld.

ARTICLE NINE

Patent and Trademark Prosecution and Enforcement

9.1 Ig Fusion Technology.

ZGI shall be solely responsible, as it shall determine and at its own expense,
for the filing and prosecution of the Ig Fusion Technology, for opposition or
interference proceedings with respect thereto, [    *    ].

 

-19-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

9.2 St. Jude Patent Rights.

ZGI’s rights to prosecute, maintain, enforce and defend the Patent Rights
included in the St. Jude License Agreement are stated in the St. Jude License
Agreement. ZGI shall provide Merck Serono’s Patent Contact with the opportunity
to review and comment on prosecution and maintenance of such Patent Rights to
the extent that ZGI is actually provided the opportunity to review and comment
on prosecution and maintenance of such Patent Rights. ZGI’s and Merck Serono’s
rights to enforce and defend such Patent Rights shall be governed by Section 9.5
below. [    *    ].

9.3 Prosecution and Maintenance.

(a) ZGI Background Technology (other than under St. Jude License Agreement). ZGI
shall be solely responsible, as it shall determine [    *    ], for the filing
and prosecution of any and all patent applications with respect, in whole or in
part, to any ZGI Background Technology (other than Patent Rights included in the
St. Jude License Agreement), for opposition or interference proceedings with
respect thereto, and for the maintenance of any available patent protection with
respect thereto. For purposes of this Article Nine and with respect to ZGI
Background Technology (other than Patent Rights included in the St. Jude License
Agreement), ZGI shall be the “Patent Prosecution Party”.

(b) Project Technology. ZGI shall be solely responsible for the filing and
prosecution of any and all patent applications with respect, in whole or in
part, to any Project Technology (including ZGI Project Technology, Merck Serono
Project Technology, and Joint Project Technology), for opposition or
interference proceedings with respect thereto, and for the maintenance of any
available patent protection with respect thereto, and ZGI shall be responsible
for [    *    ] of the costs of filing, prosecution and maintenance thereof,
provided, however, should the parties agree that ZGI will use a Third Party
patent agent or attorney, agreed to by the parties, to conduct such activities
with respect to specified Patent Rights, such costs applicable to such Patent
Rights shall be [    *    ]. For purposes of this Section 9.3(b) and with
respect to all Project Technology, ZGI shall be the “Patent Prosecution Party”.
Notwithstanding the above, for Patent Rights in Project Technology that cover
only the Licensed Product Merck Serono may, at any time and in its sole
discretion and at its sole expense, take over as “Patent Prosecution Party”
effective upon ZGI’s receipt of written notice to that effect; provided,
however, that if Merck Serono elects to abandon any patent application or not to
defend or enforce (or not to continue to attempt to defend or enforce) any such
Patent Rights applicable only to such Licensed Product, it shall promptly so
inform ZGI in sufficient time that ZGI may at its election continue to prosecute
such application or bring (or continue) such enforcement action at ZGI’s risk
and expense.

(c) Patent Prosecution Party’s Efforts. For each patent application, patent and
proceeding described in this Section 9.3, the Patent Prosecution Party shall
exert its Reasonable Commercial Efforts, consistent with its customary
practices, with respect to its activities, to the

 

-20-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

extent such activities bear on Licensed Products. In particular, the Patent
Prosecution Party shall: deliver to the other party copies of communications
between the Patent Prosecution Party and relevant patent offices, promptly after
receipt from, or delivery to, such patent office; take the other party’s
comments and suggestions into consideration when framing responses and
submissions to patent offices; provided that the Patent Prosecution Party shall
have no obligation to solicit comments or suggestions from the other party, and
provided that the Patent Prosecution Party shall have final authority over the
content of responses and submissions to patent offices. A Patent Prosecution
Party may, at any time, elect, by written notice to the other party, to
discontinue support for one or more patents or patent applications (a
“Discontinued Patent”) and shall not be responsible for any costs relating to a
Discontinued Patent that are incurred more than sixty (60) days after receipt of
that notice by the other party. In such case, and so long as the other party is
not in default under this Agreement, the other party may elect, at its sole
discretion, to continue preparation, filing, prosecution and/or maintenance of
the Discontinued Patent at its sole expense. The party so continuing shall own
any such Discontinued Patent, and the party electing to discontinue support
shall execute such documents of transfer or assignment and perform such acts as
may be reasonably necessary to transfer sole ownership of the Discontinued
Patent to the other party and enable that party to file or to continue
prosecution or maintenance of the Discontinued Patent, if the other party elects
to do so. In the event that Merck Serono continues a Discontinued Patent for
which ZGI is the Patent Prosecution Party, such Discontinued Patent shall not be
considered as included in Patent Rights in or to any ZGI Background Technology
or Project Technology for the purpose of calculating royalties under Sections
6.1(a) or (b) and 6.2(a) or (b).

9.4 Special Circumstances

In situations where ZGI and Merck Serono agree to share responsibility for a
specific patent matter, such as to employ outside counsel for special
circumstances as determined by the Patent Contacts, the Parties shall engage
outside counsel acceptable to both Parties to act on their behalf. The costs
incurred in these special circumstances shall be [    *    ]. A simple letter
describing the matter for which responsibilities will be shared will document
any such agreement between the Parties. The Patent Contacts (or other designated
representatives) shall share responsibility for working with outside counsel and
for assigning specific tasks to each of the Parties with respect to the specific
patent matter. The Parties agree to make all reasonable efforts to reach
consensus on all decisions relating to the specific patent matter. However, if
consensus is not possible, the Patent Prosecution Party shall have the right to
resume sole responsibility for the specific patent matter and to act, at its own
expense.

In the event the Patent Prosecution Party so chooses to assume sole
responsibility for a specific patent matter, Patent Prosecution Party shall
notify the other Party, in writing, of their intent to do so and shall
[    *    ] on the specific patent matter up through the date on which the
Patent Prosecution Party notifies the other Party of its election to resume sole
responsibility. Reimbursement shall occur within [    *    ] days of receipt of
an accounting of the other Party’s payments for that specific patent matter.

 

-21-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

9.5 Defense and Enforcement Actions.

(a) Notification. During the Product Term, each party shall notify the other
party of any attack on the validity or enforceability of any Patent Rights
within the ZGI Background Technology or the Project Technology, or of any
infringement of any such Patent Rights, or of any certification filed under the
U.S. Drug Price Competition and Patent Term Restoration Act of 1984 claiming
that any patent within the ZGI Background Technology or Project Technology is
invalid or that infringement will not arise from the manufacture, use or sale of
any product by a Third Party, as soon as reasonably practicable after it becomes
aware of such attack, infringement or certification. [    *    ].

(b) [    *    ].

(c) Sharing of awards. Any award of damages granted in a legal proceeding
covered by this Article Nine shall [    *    ].

9.6 Patent Extensions.

The parties shall cooperate in seeking any available extension of the term of
any Patent Rights in and to the ZGI IP, the Merck Serono IP or the Joint Project
Technology. Such cooperation shall include: (a) advising each other in a timely
manner of any action by any Regulatory Agency that is pertinent to any such
extension; (b) reasonably supplying each other with all information in its
control pertaining to the extension of any such Patent Rights; and
(c) cooperating with each other to execute all supporting affidavits or
documents required in connection with the extension of any such Patent Rights.

9.7 Protection of the Licensed Product Trademarks.

[    *    ] application or bring (or continue) such enforcement action at ZGI’s
risk and expense.

ARTICLE TEN

Elective Termination of Development and Commercialization by Merck Serono;

Termination for Convenience

If Merck Serono elects to terminate its roles and responsibilities with respect
to the development, marketing, distribution and sales of a Licensed Product
pursuant to Section 4.2 and such termination is effective worldwide or
terminates this Restated Agreement pursuant to Section 14.2, the following will
apply with respect to the Licensed Product involved:

10.1 Patents and Trademarks.

(a) Notwithstanding any provision of Article Nine to the contrary, ZGI shall at
its expense have control over the prosecution, maintenance, defense and
enforcement of Patent Rights in and to Project Technology covering only such
Licensed Product and over the use, registration and protection of the Licensed
Product Trademarks applicable only to such Licensed

 

-22-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

Product; provided, however, that if ZGI elects to abandon any patent or
trademark application or not to defend or enforce (or not to continue to attempt
to defend or enforce) any such Patent Rights or Licensed Product Trademarks, it
shall promptly so inform Merck Serono in sufficient time that Merck Serono may
at its election continue to prosecute such application or bring (or continue)
such enforcement action at Merck Serono’s risk and expense.

(b) The trademark and service mark quality control and labeling and usage
standards and procedures referred to in Section 8.6 with respect to any
trademarks or service marks applicable only to such Licensed Product shall no
longer be subject to approval by the parties, but nevertheless, to the extent
applicable to such Merck Serono trademarks and service marks licensed to ZGI,
shall be only such as are commercially reasonable and necessary to preserve
Merck Serono’s rights as licensor of any such mark.

10.2 Development and Commercialization.

Merck Serono shall have no further role or responsibility for the development,
marketing, distribution or sales of that Licensed Product, nor any obligation to
fund or bear any costs with respect thereto; provided, however, that Merck
Serono will, at ZGI’s request, (i) cooperate reasonably with ZGI at ZGI’s
expense to transition any then on-going Development Tasks conducted by or on
behalf of Merck Serono with respect to such Licensed Product to ZGI and
(ii) either sublicense or assign to ZGI (at Merck Serono’s option) any Third
Party Agreements to which it is a party to the extent such Third Party
Agreements can be so transferred.

10.3 ZGI Territory.

All countries in the world shall automatically thereby be removed from the
Territory and shall become part of the ZGI Territory with respect to that
Licensed Product.

10.4 Milestone Fees.

Merck Serono shall have no further obligation to pay Milestone Fees with respect
to that Licensed Product pursuant to Section 5.1 hereof.

10.5 Licenses.

The licenses granted by Merck Serono to ZGI under Article Eight with respect to
such Licensed Product shall continue in effect for the duration of the Product
Term, and subject to ZGI’s obligations under this Restated Agreement with
respect to such Licensed Product; provided, however, that the license to ZGI
under Section 8.4 shall be expanded to include [    *    ].

10.6 Supply of Licensed Product.

(a) Merck Serono shall transfer to ZGI all then-existing clinical and commercial
stocks of the Licensed Product, and shall also complete any on-going
manufacturing runs and supply the Licensed Product made in such runs to ZGI, in
each such case [    *    ], except with

 

-23-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

respect to stocks or manufacturing runs the costs of which were included in the
quarterly accountings and balancing payments under the Original Agreement (which
stocks and manufacturing runs shall be provided by Merck Serono under this
clause without any further charge to ZGI).

(b) To the extent supplies in addition to those to be provided under subsection
(a) above are required, Merck Serono shall, at all times between the
effectiveness of its termination of such roles and responsibilities pursuant to
Section 4.2 and [    *    ], manufacture and supply to ZGI all of ZGI’s and its
Affiliates’ and Sublicensees’ worldwide requirements for the Licensed Product,
provided such requirements do not exceed [    *    ] of the requirements for the
Licensed Product for that period described in Merck Serono’s bona fide internal
projections. ZGI shall exert [    *    ] to find and qualify an alternative
manufacturing source for such Licensed Product as promptly as possible, and,
unless ZGI terminates this supply arrangement earlier at its option, ZGI,
[    *    ], shall purchase all of such requirements from Merck Serono, which
Licensed Products will be supplied pursuant to a supply agreement [    *    ].

(c) If and to the extent that any Merck Serono Production Technology in
existence on the effective date of such termination that is applicable to such
Licensed Product is not already covered by Merck Serono’s licenses to ZGI under
Section 8.4, the same shall hereby be deemed to be included in such licenses,
but on a nonexclusive basis.

(d) Merck Serono shall promptly provide to ZGI a full disclosure of all Merck
Serono Production Technology, if any, that shall not have prior thereto been
provided to ZGI to the extent the same is reasonably necessary to enable an
experienced cGMP manufacturer to manufacture the applicable Licensed Product.
Merck Serono further agrees to cooperate in the transfer of manufacturing
operations for such Licensed Product to ZGI or its designated Sublicensee or
contract manufacturer and agrees to provide all information, data, and copies of
documents constituting Merck Serono Production Technology reasonably necessary
or useful for regulatory filings (including authorization to use such
information, data and copies of documents in later regulatory filings) for such
Licensed Product and to allow ZGI or such Sublicensee or contract manufacturer
to manufacture such Licensed Product throughout the Product Term.

ARTICLE ELEVEN

Confidentiality; Research Materials; Publicity

11.1 Confidentiality and Non-Use. During all Product Terms under this Restated
Agreement, and for a period of [    *    ] thereafter, each party shall maintain
the other party’s Information as confidential, using the same degree of care it
uses to protect its own confidential information. During the Term of this
Restated Agreement and at all times thereafter, neither party shall use the
other party’s Information, except for the activities contemplated by this
Restated Agreement.

11.2 Exceptions. The obligations of Section 11.1 shall not apply to Information
that:

 

  (a) was known by the receiving party or its Affiliates prior to disclosure by
the disclosing party, as evidenced by prior written records;

 

-24-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (b) becomes part of the public domain through no fault of the receiving party
or its Affiliates;

 

  (c) was obtained, on a non-confidential basis, by the receiving party or its
Affiliates from a third party having no direct or indirect obligation of
confidentiality to the disclosing party or its Affiliates;

 

  (d) was disclosed by the disclosing party to a third party on a
non-confidential basis; or

 

  (e) is developed by the receiving party or its Affiliates independently of
disclosures made hereunder.

11.3 Permitted Disclosures. Notwithstanding Section 11.1, Merck Serono and ZGI
shall each be permitted to disclose the other party’s Information: (a) to its
Affiliates, Contractors and Sublicensees, major investors and lenders or
prospective Affiliates, Contractors or Sublicensees, major investors or lenders
and its licensors under Third Party Agreements, who are subject to
confidentiality requirements at least as stringent as those contained herein;
(b) to its employees, and its Affiliates’, Contractors’ or Sublicensee’s
employees who require the same for the purposes contemplated by this Restated
Agreement and who are subject to confidentiality requirements at least as
stringent as those contained herein; (c) to its patent attorney or agent or any
patent authority in any country as shall be reasonably required for filing or
prosecuting any patent application with respect to any Patent Rights in
accordance with Article Nine (subject to Article Ten); (d) in support of or in
connection with any actions to defend or enforce any Patent Rights in accordance
with Article Nine (subject to Article Ten); (e) to Regulatory Agencies in
connection with obtaining and maintaining Regulatory Approval and approval for
the manufacture of the Licensed Product and (f) if such disclosure is required
to meet the requirements of any stock exchange or securities laws or regulations
to which either party may be subject, or by any court or other governmental
authorities of competent jurisdiction, but only after having provided the other
party written notice within a period sufficiently prior to such disclosure to
permit the other party to apply for a protective order or take other appropriate
action to restrict such disclosure and, if disclosure is still required, so far
as reasonably practicable, having minimized the degree of such disclosure and
provided such disclosure under conditions of confidentiality.

11.4 Research Materials; Permitted Uses. Any Research Materials transferred by
ZGI to Merck Serono pursuant to this Restated Agreement shall be used by Merck
Serono and its Contractors solely for the purposes contemplated by this Restated
Agreement. Any Contractor shall be bound by terms at least as stringent as the
confidentiality and non-use obligations hereunder with respect to such Research
Materials. Any person using Research Material on behalf of the receiving party
will be advised of, and is subject to, the terms of this Section.

11.5 Press Releases. Except for the joint press release issued by the parties
pursuant to the Master Agreement, dated August     , 2008, no public
announcement or other disclosure to Third Parties (other than Sublicensees and
Contractors) concerning the existence or terms of this Restated Agreement shall
be made, either directly or indirectly, by either party hereto, without

 

-25-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

first obtaining the written approval of the other party, which shall include
agreement upon the nature and text of such announcement or disclosure. The party
desiring to make any such public announcement or other disclosure shall inform
the other party of the proposed announcement or disclosure by providing the
other party with a written copy thereof, and allowing reasonably sufficient time
prior to public release to permit such other party to comment upon such
announcement or disclosure. Once any such public announcement or disclosure has
been approved in accordance with this Section, then either party may
appropriately communicate information contained in such permitted announcement
or disclosure. Each party agrees that it shall reasonably cooperate with the
other with respect to all disclosures regarding this Restated Agreement to the
Securities Exchange Commission and any other governmental or regulatory
agencies, including requests for confidential treatment of proprietary
information of either party included in any such disclosure.

11.6 Publications. ZGI shall have the right to receive copies of any proposed
publication or presentation in advance of the submission of such proposed
publication or presentation to a journal, editor, or other third party. ZGI
shall have forty-five (45) days after receipt of said copies to object to such
proposed presentation or proposed publication either: (a) because there is
subject matter which either party desires to maintain in secrecy to maximize the
commercial value of this Restated Agreement; or (b) because there is patentable
subject matter which needs protection. If either party makes an objection under
(a) above, such subject matter shall remain subject to Article Eleven and shall
not be published or otherwise disclosed without the written consent of both
parties. If either party makes an objection under (b) above, the parties shall
negotiate a mutually-acceptable version, and both parties and such other authors
(if any) shall withhold such subject matter from such publication or
presentation for a maximum of six (6) months from the date of receipt of such
objection from either party.

ARTICLE TWELVE

Representations and Warranties

12.1 Representations, Warranties and Covenants of Merck Serono. Merck Serono
represents and warrants to and covenants with ZGI that:

 

  (a) Merck Serono is a corporation duly organized, validly existing and in
corporate good standing under the laws of Switzerland and has the corporate and
legal right, title, authority and power to enter into and to perform this
Restated Agreement;

 

  (b) This Restated Agreement is a legal and valid obligation binding upon Merck
Serono and enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. Merck Serono has taken all necessary action
to authorize the execution, delivery and performance of this Restated Agreement.
The execution, delivery and performance of Merck Serono’s obligations under this
Restated Agreement will not conflict with or result in a breach of or a default
under any agreements, contracts, commitments or other arrangements to which
Merck Serono is a party or by which it or its properties are bound or violate
any order, law or regulation of any court, governmental authority or
administrative or other agency having authority over it;

 

-26-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (c) Merck Serono has in place with all of its officers and employees who will
perform this Restated Agreement written agreements in proper form and substance
requiring the assignment to Merck Serono of all inventions made during the
course of their employment by Merck Serono and requiring such individuals to
maintain the confidentiality of Merck Serono’s own information and information
that is entrusted to Merck Serono in confidence by others;

 

  (d) Merck Serono will not during the Term of this Restated Agreement enter
into any agreements, contracts, commitments or other arrangements that would
prevent Merck Serono from meeting its obligations hereunder;

 

  (e) Merck Serono will comply and will cause its Contractors to comply with all
applicable laws and regulations in connection with the performance of Merck
Serono’s obligations and other activities pursuant to this Restated Agreement,
including all applicable product safety, product testing, product labeling,
package marking, and product promotion and advertising laws; all applicable
rules and regulations relating to the use of Research Materials, including those
relating to research involving the use of human and animal subjects or
recombinant DNA; and all laws and regulations of the United States and any other
relevant country concerning any export or other transfer of technology, services
or products;

 

  (f) There are, as of the Effective Date, no Third Party Agreements to which
Merck Serono or any of its Affiliates are a party; and

 

  (g) Merck Serono has the right, power and authority to grant the licenses
granted by Merck Serono herein.

12.2 Representations, Warranties and Covenants of ZGI. ZG1 represents and
warrants to and covenants with Merck Serono that:

 

  (a) ZGI is a corporation duly organized, validly existing and in corporate
good standing under the laws of the State of Washington and has the corporate
and legal right, title, authority and power to enter into and to perform this
Restated Agreement;

 

  (b)

This Restated Agreement is a legal and valid obligation binding upon ZGI and
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. ZGI has taken all necessary action to
authorize the execution, delivery and performance of this Restated Agreement.
The execution, delivery and performance of ZGI’s obligations under this Restated
Agreement will

 

-27-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

 

not conflict with or result in a breach of or a default under any agreements,
contracts, commitments or other arrangements to which ZGI is a party or by which
it or its properties are bound or violate any order, law or regulation of any
court, governmental authority or administrative or other agency having authority
over it;

 

  (c) ZGI has in place with all of its officers and employees who will perform
this Agreement written agreements in proper form and substance requiring such
individuals to maintain the confidentiality of ZGI’s own information or
information that is entrusted to ZGI in confidence by others;

 

  (d) ZGI will not during the Term of this Restated Agreement enter into any
agreements, contracts, commitments or other arrangements that would prevent ZGI
from meeting its obligations hereunder;

 

  (d) ZGI has the right, power and authority to grant the licenses granted by
ZGI herein;

 

  (e) [    *    ]; provided however that nothing in this Agreement shall be
construed as a representation or warranty as to the scope or validity of any
patent application or patent identified or described in this Agreement;

 

  (f) As of the Effective Date of the Original Agreement, ZGI has notified Merck
Serono in writing of all patents and patent applications, of which the ZGI
intellectual property department is aware, that are issued to or filed by
[    *    ] as an element of a claim and that may cover the development,
manufacture, importation, sale or use of a product [    *    ];

 

  (g) As of the Effective Date of the Original Agreement, ZGI has notified
Serono in writing of all patents and patent applications, of which the ZGI
intellectual property department is aware, that are issued to or filed by
[    *    ]; and

 

  (h) As of the Effective Date, ZGI has provided written notice to Merck Serono
identifying any known or suspected [    *    ] and any known or suspected
[    *    ] known to or suspected by it as of the Effective Date, or discovered
by it prior to the Effective Date (or that is so known to, suspected by, or so
discovered by its Affiliates, to the extent ZGI Controls rights to such
[    *    ]), and has provided to Merck Serono ZGI’s reasons for categorizing it
as an [    *    ] and all data and information then available to ZGI with
respect to such [    *    ].

12.3 Research Materials. ANY RESEARCH MATERIALS PROVIDED OR TO BE PROVIDED
HEREUNDER ARE EXPERIMENTAL IN NATURE AND ARE TRANSFERRED BY ZGI TO MERCK SERONO
“AS IS” AND WITH ALL FAULTS. NEITHER MERCK SERONO NOR ZGI MAKES ANY WARRANTY OR
REPRESENTATION WITH RESPECT TO THE UTILITY, EFFICACY, NONTOXICITY, SAFETY OR
APPROPRIATENESS OF USING THE RESEARCH MATERIALS. NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY USE OF RESEARCH MATERIALS, OR ANY LOSS THAT MAY ARISE FROM
SUCH USE.

 

-28-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

12.4 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO THE ZGI IP, MERCK
SERONO IP, JOINT PROJECT TECHNOLOGY, GOODS, SERVICES OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

ARTICLE THIRTEEN

Indemnification; Insurance

13.1 Merck Serono Indemnification. Merck Serono (as the “Indemnifying Party”
under this Section) shall defend, indemnify and hold harmless ZGI and its
Affiliates, Contractors, Sublicensees and their respective employees and agents
(the “Indemnified Parties” under this Section) from and against any and all
claims, actions, judgments, costs, awards, expenses (including reasonable
attorneys’ fees, experts’ fees, and other costs of defense at any stage of
proceedings) or liability of any kind to the extent arising out of:

 

  (a) Third Party claims or actions for [    *    ];

 

  (b) Third Party claims or actions arising from [    *    ];

 

  (c) Third Party claims or actions arising in connection with any breach of any
warranties, representations or covenants made by Merck Serono or with its
authorization hereunder;

 

  (d) [    *    ] to the extent arising from or related to Merck Serono’s acts
and omissions hereunder or arising from the conduct of any activities related to
the development, manufacturing, marketing, distribution, sale or promotion of
Licensed Products by or for Merck Serono; or

 

  (e) Third Party claims or actions arising in connection with [    *    ].

provided, however, that Merck Serono will not be required to defend, indemnify
or hold harmless any Indemnified Party from any claims, actions, judgments,
costs, awards, expenses or other liabilities to the extent resulting from:

 

  (i) the negligence or willful malfeasance of any Indemnified Party;

 

  (ii) any breach of ZGI’s warranties, representations or covenants under
Article Twelve or other breach by ZGI of this Restated Agreement, including
Section 3.2(b); or

 

-29-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (iii) any settlement or admission of liability made or purported to be made by
any Indemnified Party without Merck Serono’s prior written approval.

13.2 ZGI Indemnification. ZGI (as the “Indemnifying Party” under this Section)
shall defend, indemnify and hold harmless Merck Serono and its Affiliates,
Contractors, Sublicensees and their respective employees and agents (the
“Indemnified Parties” under this Section) from and against any and all claims,
actions, judgments, costs, awards, expenses (including reasonable attorneys’
fees, experts’ fees, and other costs of defense at any stage of proceedings) or
liability of any kind to the extent arising out of Third Party claims or actions
arising in connection with any breach of any warranties, representations or
covenants made by ZGI or with its authorization hereunder; provided, however,
that ZGI will not be required to defend, indemnify or hold harmless any
Indemnified Party from any claims, actions, judgments, costs, awards, expenses
or other liabilities to the extent resulting from:

 

  (a) the negligence or willful malfeasance of any Indemnified Party;

 

  (b) any breach of Merck Serono’s warranties, representations or covenants
under Article Twelve or other breach by Merck Serono of this Restated Agreement;
or

 

  (c) any settlement or admission of liability made or purported to be made by
any Indemnified Party without ZGI’s prior written approval.

13.3 Notice and Defense of Claims. Merck Serono agrees, at its own expense, to
provide attorneys to defend against any claims or actions brought or filed
against the Indemnified Parties with respect to the subject of the indemnity
contained in Section 13.1, whether or not such claims or actions are rightfully
brought or filed. ZGI agrees, at its own expense, to provide attorneys to defend
against any claims or actions brought or filed against the Indemnified Parties
with respect to the subject of the indemnity contained in Section 13.2, whether
or not such claims or actions are rightfully brought or filed. An Indemnified
Party seeking indemnification hereunder shall

 

  (a) notify the Indemnifying Party in writing promptly after the assertion of
any claim within the scope of the Indemnifying Party’s indemnity agreement
hereunder; provided, however, that the failure or delay so to notify the
Indemnifying Party shall not relieve it of any obligation hereunder except to
the extent that it demonstrates that such failure or delay adversely affected
its ability to defend or resolve such claim; and

 

  (b) tender to the Indemnifying Party the right to control the defense of any
such claims or actions, including any decisions regarding the settlement or
disposition thereof; provided, however, that

 

  (i) the Indemnifying Party shall not settle any such claim or action in a way
that prejudices or adversely impacts an Indemnified Party without the prior
approval of such Indemnified Party, which approval shall not be unreasonably
withheld or delayed;

 

-30-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

  (ii) if the defendants in any such claims or action include both the
Indemnifying Party and such Indemnified Party, and either of them concludes that
there may be legal defenses available to it which are different from, additional
to, or inconsistent with those available to the other party, that party shall
have the right to select separate counsel to participate in the defense of such
claim or action on its behalf, and such party shall bear the cost and expense of
such separate defense, unless and to the extent the parties otherwise agree, or
it is determined pursuant to Article Fifteen hereunder that such costs and
expense are or were required to be indemnified by the Indemnifying Party
hereunder and are or were required to be incurred separately due to such
different, additional, or inconsistent defenses; and

 

  (iii) if the Indemnifying Party determines not to defend such claim or action,
or otherwise fails to do so diligently, the Indemnified Party shall have the
right to maintain the defense of such claim or action and the Indemnifying Party
shall provide reasonable assistance to it in the defense of such claim or action
and shall bear the reasonable cost and expense of such defense (including
reasonable attorneys’ fees, experts’ fees, and other costs of defense at any
stage of proceedings).

Either Merck Serono or ZGI, as applicable, shall provide, and shall cause the
Indemnified Party to provide, reasonable assistance to the Indemnifying Party in
the defense, settlement or other disposition of such claim or action, including
by making available all pertinent information and personnel under its control to
the Indemnifying Party

13.4 Insurance.

(a) Merck Serono shall obtain and keep in force, in form and with insurers
reasonably acceptable to the other party hereto, insurance covering its
indemnification obligations hereunder in amounts of not less than [    *    ].
It is understood that such insurance shall not be construed to limit a party’s
liability with respect to such indemnification obligations.

(b) From and after the first Regulatory Approval for a Licensed Product to be
manufactured by or on behalf of Merck Serono hereunder and/or otherwise to be
marketed, distributed or sold by it or its Affiliates or Sublicensees, and until
three years after the end Product Term with respect thereto, Merck Serono shall
obtain and keep in force, in form and with insurers reasonably acceptable to
ZGI, insurance covering its indemnification obligations hereunder in amounts of
not less than fifty million U.S. dollars (US $50,000,000); provided, however,
that ZGI shall, by notice to Merck Serono from time to time during such Product
Term, but not more often than bi-annually, have the right reasonably to increase
the foregoing coverage amounts such that they remain commensurate with the
insurance coverage levels generally maintained by entities manufacturing or
marketing products for human use in the pharmaceutical industry. It is
understood that such insurance shall not be construed to limit a party’s
liability with respect to such indemnification obligations.

 

-31-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) Merck Serono shall provide to ZGI upon request a certificate evidencing the
insurance such party is required to obtain and keep in force under this Article.
Such certificate shall provide that such insurance shall not expire or be
cancelled or modified without at least thirty (30) days’ prior notice to the
other party.

ARTICLE FOURTEEN

Term and Termination

14.1 Term. This Restated Agreement shall become effective as of the Effective
Date and shall continue in full force and effect until the expiration of the
last Product Term for any Licensed Product hereunder (such period hereinafter
the “Term”). Upon expiration of the Product Term of a Licensed Product in
Commercial Use in a country, all rights licensed hereunder as to such Licensed
Product and country shall become irrevocable and fully-paid upon payment of any
amounts due that have accrued hereunder prior to expiration.

14.2 Termination by Merck Serono for Convenience. Subject to Article Ten, Merck
Serono may terminate the Agreement for any reason by giving ZGI ninety days’
prior written notice.

14.3 Termination for Material Breach. Merck Serono and ZGI shall have the right
to terminate this Restated Agreement, including the licenses granted herein, in
the event that any material term or condition of this Restated Agreement is
breached by the other party, and such breach is not remedied within a period of
[    *    ] days after the other party’s receipt of written notice of such
breach; provided, however, that if the party claimed to be in breach disputes in
good faith that the claimed breach exists, such [    *    ]-day period will not
start to run until such dispute has been resolved, provided that:

 

  (a) the party claimed to be in breach shall, within [    *    ] days after the
notice to it of breach under this Section, remedy any breach to the extent its
existence is not the subject of such good faith dispute; and

 

  (b) either of the parties has, within [    *    ] days after the notice of
breach under this Section, initiated the escalation procedures of Article
Fifteen in order to resolve such good faith dispute.

If such material breach is corrected within the [    *    ]-day period, this
Restated Agreement and the rights granted hereunder shall continue in full force
and effect.

14.4 Termination Upon Merck Serono’s Bankruptcy. This Restated Agreement will
automatically terminate if Merck Serono becomes insolvent, makes an assignment
for the benefit of its creditors, appoints or suffers appointment of a receiver
or trustee over its property, files a petition under any bankruptcy or
insolvency act or has such a petition filed against it and any such event shall
have continued for [    *    ] days undismissed or undischarged.

 

-32-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

14.5 No Termination Upon ZGI’s Bankruptcy. All rights and licenses granted under
or pursuant to this Restated Agreement by ZGI to Merck Serono are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, as amended from time to time (the “Bankruptcy Code”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The parties agree that Merck Serono, as a licensee of such
rights under this Restated Agreement, shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. The parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
ZGI under the Bankruptcy Code that is not dismissed within sixty (60) days after
it is filed, Merck Serono shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and the same, if not already in its
possession, shall be promptly delivered to Merck Serono (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by Merck
Serono, unless ZGI elects to continue to perform all of its obligations under
this Restated Agreement, or (ii) if not delivered under (i) above, upon the
rejection of this Restated Agreement by or on behalf of ZGI, upon written
request therefor by Merck Serono. Following the commencement of such a
bankruptcy proceeding and so long as such proceeding continues, ZGI will not,
without Merck Serono’s prior written consent, sell, transfer, assign or
otherwise dispose of, or purport to sell, transfer, assign or otherwise dispose
of, any right, title or interest in, to or under the ZGI IP or the Joint Project
Technology that has been licensed to Merck Serono under this Restated Agreement.

14.6 Termination of License With Respect to [    *    ]. [    *    ].

14.7 Accrued Rights and Surviving Provisions. Expiration or termination of this
Restated Agreement shall not affect the parties’ rights and obligations that
have accrued as of the expiration or termination date, including the parties’
obligations with respect to royalties or Milestone Fees hereunder that have
accrued prior to the effectiveness of the expiration or termination. Upon any
termination of this Restated Agreement, Merck Serono shall have the right to
sell its inventory of Licensed Products for a period of six (6) months from the
date of termination, provided Merck Serono complies with the provisions of
Articles Six, Seven and Ten hereof. The parties’ rights and obligations under
Articles Seven, Ten, Eleven and Thirteen through Sixteen that by their context
are intended to survive, shall so survive. Any right to terminate this Restated
Agreement shall be in addition to and not in lieu of all other rights or
remedies that the party giving notice of termination may have at law, in equity
or otherwise, including rights under the United States Bankruptcy Code.

14.8 Accrued Rights under Original Agreement.

Any accrued liabilities or obligations and any claims for breach or
non-performance of the Original Agreement shall survive and nothing in this
Restated Agreement shall be viewed as a waiver of any such accrued liability,
obligation or claim; provided that the parties agree that the Development
Project was terminated with immediate effect as of June 1, 2008, i.e., the
notice period and ZGI’s obligation to pay Development Costs during such notice
period is waived.

 

-33-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

ARTICLE FIFTEEN

Dispute Resolution

15.1 Cooperative Decision Making; [    *    ]. The parties shall attempt to
resolve any disputes, controversies or claims (each a “Dispute”) arising out of
or relating to this Restated Agreement by the procedure described in this
Article Fifteen. If such a Dispute arises, either party may invoke this Article
Fifteen by providing a summary of the Dispute in writing to the parties’
respective [    *    ]. If either party has not [    *    ], such summary shall
be provided to [    *    ] with a request that one or more [    *    ] be
appointed. [    *    ].

15.2 [    *    ]. Any Dispute that cannot be resolved pursuant to Section 15.1
shall be referred for review by the parties’ respective [    *    ]. A summary
or summaries of the unresolved Dispute will be provided in writing by the
[    *    ] to the parties’ respective [    *    ]. [    *    ].

15.3 Arbitration. [    *    ].

15.4 [    *    ].

ARTICLE SIXTEEN

General

16.1 Entire Agreement. This Restated Agreement, together with all of the
Exhibits hereto, and the Master Agreement, dated as of August     , 2008,
constitute the entire agreement between the parties and supersede all prior and
contemporaneous oral and written agreements, understandings or arrangements
relating to the subject matter hereof, including, as of the Effective Date and
subject to Section 14.8, the Original Agreement. This Restated Agreement has
been submitted to the scrutiny of, and has been negotiated by, both parties and
their counsel, and shall be given a fair and reasonable interpretation in
accordance with its terms, without consideration or weight being given to any
such term’s having been drafted by any party or its counsel.

16.2 Controlling Law. This Restated Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the doctrine of conflict of laws, except that the issues of patentability,
validity, enforceability and scope of any Patent Rights shall be determined
according to the patent laws of the Patent Country of such Patent Rights.

16.3 Notices. All notices, reports and other communications by ZGI or Merck
Serono to the other shall: (a) be in writing; (b) refer specifically to this
Restated Agreement; and (c) be sent by electronic or facsimile transmission for
which a confirmation of delivery is obtained or by express courier services
providing evidence of delivery, in each case to the respective address specified
below (or to such updated address as may be specified in writing to the other
party from time to time).

 

-34-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

If to Merck Serono:

Ares Trading S.A.

Zone Industrielle de l’Ouriettaz

CH-1170 Aubonne

Switzerland

Attn: General Manager

FAX: 41-21-808 6530

with a copy to:

Merck Serono S.A.

c/o Merck Serono International, a Branch of Laboratoires Serono S.A.

9, Chemin des Mines

Case Postale 54

CH-1211 Geneve 20

Switzerland

Attn: General Counsel

FAX: 41-22-414-3070

If to ZGI:

ZymoGenetics, Inc.

1201 Eastlake Avenue East

Seattle, WA 98102

U.S.A.

Attn: General Counsel

FAX: (206) 442-6697

Such notice, report or other communication will be deemed effective as of the
date so delivered either by courier service or by electronic or facsimile
transmission.

16.4 Force Majeure. If either party hereto is prevented from carrying out its
obligations under this Restated Agreement by events beyond its reasonable
control, including acts or omissions of the other party, acts of God or
government, natural disasters or storms, fire, political strife, labor disputes,
failure or delay of transportation, default by suppliers or unavailability of
raw materials, then such party’s performance of its obligations hereunder shall
be excused during the period of such events and for a reasonable period of
recovery thereafter, and the time for performance of such obligations shall be
automatically extended for a period of time equal to the duration of such
events; provided, however, that the party claiming force majeure shall promptly
notify the other party of the existence of such force majeure, shall use
commercially reasonable efforts to avoid or remedy such force majeure and shall
continue performance hereunder with the utmost dispatch whenever such force
majeure is avoided or remedied.

16.5 Subcontracting. Neither party may delegate or subcontract any of its
obligations hereunder except to a Contractor in accordance with Section 1.13.

 

-35-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

16.6 Assignability.

(a) Except an assignment:

(i) in which the assignee agrees to be bound by all obligations of the assigning
party under this Agreement; and

(ii) that is made in connection with the transfer of all or substantially all of
the assets of a party and its Affiliates (i.e., the entire Affiliated group of
companies) related to their respective pharmaceutical businesses to a single
buyer or pursuant to a merger or other corporate reorganization,

neither this Agreement nor any right herein granted may be assigned by either
party to any Affiliate or Third Party, without the prior, express written
consent of the other party, which consent shall not be unreasonably withheld.
Any purported assignment prohibited hereunder and made without the other party’s
consent shall be void and shall constitute a material breach of this Agreement.

(b) Notwithstanding Subsection (a), a party may assign its rights and interests
under this Agreement to an entity that is its Affiliate as of the date of such
assignment; [    *    ].

(c) [    *    ].

(d) [    *    ].

16.7 Amendments and Waivers. No terms or provisions of this Restated Agreement
shall be varied or modified by any prior or subsequent statement, conduct or act
of either of the parties, whether oral or written, except that the parties may
amend this Restated Agreement by written instruments specifically referring to,
and executed in the same manner as, this Restated Agreement. No waiver of any
right or remedy hereunder shall be effective unless in a writing signed by the
party to be bound, nor shall any wavier in one instance constitute a waiver of
the same or any other right or remedy in any other instance.

16.8 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law: (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the parties hereto as nearly as is possible; and (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. To the
extent permitted by applicable law, ZGI and Merck Serono hereby waive their
right to enforce any provision of law that would render any provision hereof
prohibited or unenforceable in any respect. If the terms and conditions of this
Restated Agreement are materially altered as a result of this Section 16.8, the
parties shall attempt to renegotiate the terms and conditions of this Restated
Agreement, in good faith, to resolve any inequities.

16.9 Counterparts. This Restated Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of such counterparts taken
together shall constitute one and the same instrument.

 

-36-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

16.10 Relationship. This Restated Agreement shall not create any
employer-employee relationship between ZGI and Merck Serono, nor shall it be
deemed to establish a joint venture or partnership between ZGI and Merck Serono.
Neither party shall at any time enter into or incur, or hold itself out to third
parties as having the authority to enter into or incur, on behalf of the other
party, any commitment, expense or liability whatsoever. Nothing contained in
this Restated Agreement shall be construed, by implication or otherwise, as an
obligation incurred by either party to enter into any further agreement with the
other party.

16.11 Use of Names, Trade Names and Trademarks. Except as provided herein,
nothing contained in this Restated Agreement shall be construed as conferring
any right on either party to use in advertising, publicity or other promotional
activities any name, trade name, trademark or other designation of the other
party hereto or of any of its licensors under any Third Party Agreement,
including any contraction, abbreviation or simulation of any of the foregoing,
unless the express written permission of such other party has been obtained.

16.12 Headings. The article and section headings contained herein are for
reference only and shall not be considered a part of this Restated Agreement,
nor shall they in any way affect the interpretation hereof.

Signature Page set forth on following page.

 

-37-

[    *    ] Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Restated
Agreement to be effective as of the Effective Date.

 

ARES TRADING S.A. By:   /s/ L. Foetisch Name:    L. Foetisch Its:   Authorized
Representative By:   /s/ Olaf Klinger Name:    Olaf Klinger Its:   Authorized
Representative ZYMOGENETICS, INC. By:   /s/ Douglas E. Williams, Ph.D. Name:   
Douglas E. Williams, Ph.D. Its:   President and Chief Scientific Officer

 

-38-

[    *    ] Confidential Treatment Requested